— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Konviser, J.), rendered August 8, 2006, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the fourth degree, and criminal impersonation in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the testimony of a police detective impermissibly bolstered the complainant’s identification testimony is unpreserved for appellate review (see CPL 470.05 [2]; People v Tavarez, 55 AD3d 932 [2008]), and we decline to review the issue in the exercise of our interest of justice jurisdiction (see CPL 470.15 [3] [c]; People v Staine, 48 AD3d 489 [2008]; People v Smith, 48 AD3d 489 [2008]; People v Fagan, 31 AD3d 783 [2006]).
Furthermore, the defendant was not denied the effective assistance of counsel (see People v Taylor, 1 NY3d 174, 176 [2003]; People v Benevento, 91 NY2d 708, 713 [1998]; People v Smith, 48 AD3d 489 [2008]). Spolzino, J.P., Santucci, Angiolillo and Eng, JJ., concur.